DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed June 14, 2022, with respect to the 35 U.S.C. 103 rejections of Claims 1-2 and 6-7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-2 and 6-7 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for performing snapshot operations. More specifically, the indicated claims recite an operation of sending a message from a first storage controller to a second storage controller, wherien the indication message indicates either that a locally stored “time tag” is expired. The prior art references teach various storage systems having a plurality of storage controllers which communicate with one another, but nowhere does any of the prior art disclose a method or system in which in which multiple storage controllers communicate messages between one another with regard to the modification or expiration of a “time tag” as described in independent Claims 1, 6 and 13.
The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 4-5, 9-12 and 14-16 further limit independent Claims 1, 6 and 13, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Sato (US PGPUB 2018/0032272) discloses an information processing device which supports snapshots and which comprises a memory controller, wherien the memory controller includes two separate memory controllers for handling read/write requests and for analyzing a tag of the volatile memory.
Kim et al. (US PGPUB 2019/0278638) discloses an image data management apparatus comprising a first and second controller, wherein the first controller stores timestamp information in a shared memory.
However, neither Sato nor Kim teaches a method or system which supports snapshot functionality and which utilizes two controllers in the same manner as described by Applicant’s Independent Claims, particularly with regard to the limitations which involve the use of a “time tag”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	July 2, 2022